DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the backup power" in lines 20 and 30.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 9-17 depend on claim 8, hence claims 9-17 inherit same deficiency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable as anticipated by Yoneyama et al. (US 2017/0197565).
	Regarding claim 18, Yoneyama teaches a vehicle power supply apparatus comprising: processing circuitry configured to determine whether the vehicle has collided with an obstacle (see para 0043 , 0055), wherein in the case where the collision determination device determines that the vehicle has collided with the obstacle (see para 0043 , 0055), operating a motor controller using electric power supplied from a backup power supply (see ECU, 61 fig.1 secondary battery para 0059, 0063), wherein the motor controller is configured to execute discharge control for discharging electric power of in-vehicle equipment supplied with the electric power from the a drive power supply (see 20, ECU para 0043 , 0055), prior to the collision of the vehicle with the obstacle by supplying electric charge stored in the in-vehicle equipment to the motor (see para 0043-0045); and after a lapse of a specified time period since execution initiation timing of the discharge control (see para 0006, 0021, 0055), operating a door lock controller using electric power supplied from the backup power supply and executing unlocking control for unlocking the door (see para 0006, 0021, 0055).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama in view of Yokomori et al. (US 2019/0003213).
	Regarding claim 1, Yoneyama teaches a control method for a vehicle power supply apparatus, the control method comprising: providing, by a first power supply (see 20, ECU para 0043 , 0055);, electric power to a motor for generating drive power for a vehicle (see 20, ECU para 0043 , 0055); supplying, by a second power supply, electric power to a motor controller that controls supply of electric power to the motor and a door lock controller that controls supply of electric power to a door lock for locking or unlocking a door of the vehicle (see ECU, 61 fig.1 secondary battery para 0006, 0055, 0059, 0063)determining whether a vehicle has collided with an obstacle; operating the motor controller by using the electric power supplied from the third power supply in a case that it is determined that the vehicle has collided with the obstacle (see para 0043 , 0055); discharging electric power of in-vehicle equipment that is supplied with electric power from the first power supply prior to the collision of the vehicle with the obstacle by supplying electric charge stored in the in- vehicle equipment to the motor (see 20, ECU para 0043 , 0055); and operating the door lock controller by using the electric power supplied from the third power supply and unlocking the door after a lapse of a specified time period since initiation timing of the discharging (see para 0006, 0021, 0055).
	Yoneyama doesn’t expressly teach providing electric power by a third power supply that is a separate power supply from the first power supply and the second power supply and operating the door lock controller by using the electric power supplied from the third power supply.
	In an analogous art Yokomori teaches providing electric power by a third power supply that is a separate power supply from the first power supply and the second power supply (see Ps2 fig.22 para 0149-0152) and operating the door lock controller by using the electric power supplied from the third power supply (see Ps2 fig.22 para 0149-0152).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use a separate power supply of Yokomori in the invention of Yoneyama as an additional way to unlock doors in emergency. 
	Regarding claim 8, Yoneyama teaches vehicle power supply system comprising: a motor controller configured to control supply of electric power to a motor for generating drive power of a vehicle (see 20, ECU para 0043 , 0055); a door lock controller configured to control supply of electric power to a door lock for locking or unlocking a door of the vehicle (see ECU, 61 fig.1 secondary battery para 0006, 0055, 0059, 0063),  a first power supply configured to supply the electric power to the motor (see 20, ECU para 0043 , 0055); a second power supply configured to supply electric power to the motor controller and the door lock controller (see ECU, 61 fig.1 secondary battery para 0006, 0055, 0059, 0063); and processing circuitry configured to determine whether the vehicle has collided with an obstacle, wherein in the case where the collision determination device determines that the vehicle has collided with the obstacle (see para 0043 , 0055), the motor controller is operated by using the electric power that is supplied from the backup power supply (see ECU, 61 fig.1 secondary battery para 0006, 0055, 0059, 0063), and is configured to execute discharge control for discharging the electric power of in-vehicle equipment that is supplied with the electric power from the first power supply prior to the collision of the vehicle with the obstacle by supplying electric charge stored in the in-vehicle equipment to the motor (see 20, ECU para 0043 , 0055); and after a lapse of a specified time period since execution initiation timing of the discharge control (see para 0006, 0021, 0055), the door lock controller is operated by using electric power supplied from the backup power supply and executes unlocking control for unlocking the door (see para 0006, 0021, 0055).
	Yoneyama doesn’t expressly teach a third power supply that is provided as a separate component from the first power supply and the second power supply and supplies electric power;	
In an analogous art Yokomori teaches a third power supply that is provided as a separate component from the first power supply and the second power supply and supplies electric power (see Ps2 fig.22 para 0149-0152).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use a separate power supply of Yokomori in the invention of Yoneyama as an additional way to unlock doors in emergency.
	Regarding claim 2, Combination of Yoneyama and Yokomori teaches invention set forth above, Yoneyama further teaches wherein unlocking the door is performed after the discharging (see para 0006, 0021, 0055).
	Regarding claim 3, Combination of Yoneyama and Yokomori teaches invention set forth above, Yokomori further teaches wherein determining whether the vehicle has collided with the obstacle comprises: receiving a signal from an acceleration sensor configured to detect acceleration of the vehicle; and determining whether the vehicle has collided with the obstacle based on the signal received from the acceleration sensor (see SW12 fig.22 para 0097-0099, 140).
	Regarding claim 4, Combination of Yoneyama and Yokomori teaches invention set forth above, Yokomori further teaches wherein determining whether the vehicle has collided with the obstacle based on the signal received from the acceleration sensor includes integrating a value based on the signal received from the acceleration sensor, and determining that the vehicle has collided with the obstacle when an integral value in a predetermined period exceeds a threshold value (see SW12 fig.22 para 0097-0099, 140).
	Regarding claim 5, Combination of Yoneyama and Yokomori teaches invention set forth above, Yokomori further teaches wherein the third power supply is a capacitor configured to store electric power (see Ps2 fig.22 para 0149-0152).
	Regarding claim 6, Combination of Yoneyama and Yokomori teaches invention set forth above, Yokomori further teaches wherein the third power supply is provided as a separate component from the first power supply, and the second power supply is provided as a separate component from first power supply (see Ps2 fig.22 para 0149-0152).
	Regarding claim 7, Combination of Yoneyama and Yokomori teaches invention set forth above, Yokomori further teaches wherein the second power supply is provided below a passenger seat in the vehicle (see Ps2 fig.22 para 0149-0152) placing power supply at different portion of vehicle is a design choice hence it would be obvious for one of the ordinary skilled in the art to place the power supply securely in place of choice.
	Regarding claim 9, Combination of Yoneyama and Yokomori teaches invention set forth above, Yokomori further teaches wherein after termination of the execution of the discharge control, the door lock controller initiates execution of the unlocking control (see para 0006, 0021, 0055).
	Regarding claim 10, Combination of Yoneyama and Yokomori teaches invention set forth above, Yokomori further teaches wherein the processing circuitry is configured to: receive a signal from an acceleration sensor configured to detect acceleration of the vehicle; and determine whether the vehicle has collided with the obstacle based on the signal received from the acceleration sensor (see SW12 fig.22 para 0097-0099, 140).
	Regarding claim 11, Combination of Yoneyama and Yokomori teaches invention set forth above, Yokomori further teaches wherein the processing circuitry is configured to determine whether the vehicle has collided with the obstacle based on the signal received from the acceleration sensor by integrating a value based on the signal received from the acceleration sensor, and determining that the vehicle has collided with the obstacle when an integral value in a predetermined period exceeds a threshold value  (see SW12 fig.22 para 0097-0099, 140).
	Regarding claim 12, Combination of Yoneyama and Yokomori teaches invention set forth above, Yokomori further teaches wherein the third power supply is a capacitor configured to store electric power (see Ps2 fig.22 para 0149-0152).
	Regarding claim 13, Combination of Yoneyama and Yokomori teaches invention set forth above, Yokomori further teaches wherein the third power supply is provided as a separate component from the first power supply (see Ps2 fig.22 para 0149-0152).
	Regarding claim 14, Combination of Yoneyama and Yokomori teaches invention set forth above, Yokomori further teaches wherein the second power supply is provided as a separate component from first power supply (see Ps2 fig.22 para 0149-0152).
	Regarding claim 15, Combination of Yoneyama and Yokomori teaches invention set forth above, Yokomori further teaches wherein the second power supply is provided below a passenger seat in the vehicle (see Ps2 fig.22 para 0149-0152) placing power supply at different portion of vehicle is a design choice hence it would be obvious for one of the ordinary skilled in the art to place the power supply securely in place of choice.
	Regarding claim 16, Combination of Yoneyama and Yokomori teaches invention set forth above, Yokomori further teaches further comprising: an inverter, wherein the motor controller, which is operated using electric power supplied from the third power supply, performs control to supply the motor with electric charge stored in a capacitor of the inverter (see Ps2 fig.22 para 0149-0152).
	Regarding claim 17, Combination of Yoneyama and Yokomori teaches invention set forth above, Yoneyama further teaches wherein the motor controller is configured to: switch a switching element of the inverter between an on state and an off state; and supply electric charge from the inverter to the motor at a level that torque is not generated by the motor (see 20, ECU para 0043 , 0055);.
	Regarding claim 19, Yoneyama teaches invention set forth above, Yoneyama doesn’t expressly teach wherein the processing circuitry is configured to: receive a signal from an acceleration sensor configured to detect acceleration of the vehicle; and determine whether the vehicle has collided with the obstacle based on the signal received from the acceleration sensor.
	In an analogous art Yokomori teaches wherein the processing circuitry is configured to: receive a signal from an acceleration sensor configured to detect acceleration of the vehicle; and determine whether the vehicle has collided with the obstacle based on the signal received from the acceleration sensor (see SW12 fig.22 para 0097-0099, 140).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the collision sensing mechanism of Yokomori in the invention of Yoneyama as an alternate way to detect collision. 
	Regarding claim 20, Yoneyama teaches invention set forth above, Yoneyama further teaches further comprising: (see secondary battery para 0059, 0063), Yoneyama doesn’t expressly teach an auxiliary power supply, the auxiliary power supply is provided as a separate component from drive power supply, and the auxiliary power supply is provided below a passenger seat in the vehicle.
	In an analogous art Yokomori teaches an auxiliary power supply, the auxiliary power supply is provided as a separate component from drive power supply, and the auxiliary power supply is provided below a passenger seat in the vehicle (see Ps2 fig.22 para 0149-0152) placing power supply at different portion of vehicle is a design choice hence it would be obvious for one of the ordinary skilled in the art to place the power supply securely in place of choice.
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use a separate power supply in the invention of Yoneyama as an additional way to unlock doors in emergency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AQEEL H BUKHARI/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836